Exhibit 10.20

 

TRANSACTION SYSTEMS ARCHITECTS, INC.

 

 

STOCK OPTION AGREEMENT

 

UNDER

 

1997 MANAGEMENT STOCK OPTION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

OFFER OF OPTION

 

 

 

 

2.

TERMS OF OPTION PLAN

 

 

 

 

3.

EXERCISE PRICE OF UNDERLYING SHARES

 

 

 

 

4.

EXERCISE OF OPTION

 

 

 

 

 

4.1

Time of Exercise of Option

 

 

4.2

Termination of Option

 

 

4.3

Limitations on Exercise of Option

 

 

4.4

Method of Exercise of Option

 

 

 

Cash Exercise

 

 

 

Same Day Sale Exercise

 

 

4.5

Parachute Limitations

 

 

 

 

5.

TRANSFERABILITY OF OPTIONS

 

 

 

 

6.

RIGHTS AS STOCKHOLDER

 

 

 

 

7.

WITHHOLDING OF TAXES

 

 

 

 

8.

DISCLAIMER OF RIGHTS

 

 

 

 

9.

INTERPRETATION OF THIS OPTION AGREEMENT

 

 

 

 

10.

GOVERNING LAW

 

 

 

 

11.

BINDING EFFECT

 

 

 

 

12.

NOTICE

 

 

 

 

13.

ENTIRE AGREEMENT

 

 

 

 

 

SIGNATURE PAGE (TO BE COMPLETED AND RETURNED)

 

 

 

2

--------------------------------------------------------------------------------


 

TRANSACTION SYSTEMS ARCHITECTS, INC.

STOCK OPTION AGREEMENT

1997 MANAGEMENT STOCK OPTION PLAN

 

This Stock Option Agreement (the “Option Agreement”) is made as of ________ by
and between Transaction Systems Architects, Inc., (TSA) a Delaware corporation
(the “Corporation”) and ________, an employee of the Corporation or its
subsidiaries (the “Optionee”).

 

WHEREAS, the Board of Directors of the Corporation has duly adopted and approved
the 1997 Management Stock Option Plan (the “Plan”), which Plan authorizes the
Corporation to offer to eligible individuals options for the purchase of shares
of the Corporation’s Class A Common Stock (the “Stock”); and

 

WHEREAS, the Corporation has determined that it is desirable and in its best
interests to offer the Optionee, pursuant to the Plan, an option to purchase a
certain number of shares of Stock, in order to provide the Optionee with an
incentive to advance the interests of the Corporation, all according to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

 

1.             OFFER OF OPTION

 

Subject to the terms of the Plan, the Corporation hereby offers to the Optionee
the right  to purchase from the Corporation, on the terms and subject to the
conditions set forth in the Plan and in this Agreement, a stock option
(“Option”) with  underlying shares of Stock.  The date of offer of this Option
is ________.  The price of the Option to purchase shares of Company Stock (the
“Option Purchase Price”) is US$3.00 for each share underlying the Option
totalling US$________.  The Option Purchase Price is payable to the Company by
check or bank draft in US dollars no later than __________.  The Option Purchase
Price is non-refundable.

 

The Optionee may elect to reduce the number of underlying shares under the
Option.  If reduced, the Option Purchase Price will be reduced to equal the
number of underlying shares multiplied by US$3.00.

 

2.             TERMS OF OPTION PLAN

 

The Option granted pursuant to this Option Agreement is granted subject to the
terms and conditions set forth in the Plan (a copy of which is provided with
this Option Agreement).  All terms and conditions of the Plan, as may be amended
from time to time,

 

1

--------------------------------------------------------------------------------


 

are hereby incorporated into this Option Agreement by reference and shall be
deemed to be part of this Option Agreement, without regard to whether such terms
and conditions (including, for example, provisions relating to exercise or
termination of the Option following the Optionee’s termination of employment,
disability, death or retirement or certain changes in capitalization of the
Corporation) are not otherwise set forth in this Option Agreement.  In the event
that there is any inconsistency between the provisions of this Option Agreement
and of the Plan, the provisions of the Plan shall govern.

 

3.             EXERCISE PRICE OF UNDERLYING SHARES

 

The purchase price (the “Exercise Price”) for the underlying shares of Stock
subject to the Option granted by this Option Agreement is US$________ per share.

 

4.             EXERCISE OF OPTION

 

Except as otherwise provided herein, and subject to the provisions of the Plan
(including restrictions on the transferability of the Option and special
provisions relating to exercise or termination of the Option following the
Optionee’s termination of employment, disability, death or retirement or certain
changes in capitalization of the Corporation), the Option granted pursuant to
this Option Agreement shall be subject to exercise as follows:

 

4.1          Time of Exercise of Option

 

The Optionee may exercise the Option (subject to the limitations on exercise set
forth in this Agreement and in the Plan), in installments as follows:

 

(i)            No Option may be exercised during the first year from the date of
grant of the Option, as set forth in Section 1 above;

 

(ii)           After one year from the date of grant of the Option, the Option
shall be exercisable in respect of 25 percent of the number of shares specified
in Section 1 above; and

 

(iii)          After the expiration of each of the second, third, and fourth
years from the date of grant of the Option, the Option shall be exercisable in
respect of an additional 25 percent of such shares specified in Section 1 above.

 

The foregoing installments, to the extent not exercised, shall accumulate and be
exercisable, in whole or in part, at any time and from time to time, after
becoming exercisable and prior to the termination of the Option; provided, that
no single exercise of the Option shall be for less than 100 shares, unless the
number of shares purchased is the total number at the time available for
purchase under this Option.

 

2

--------------------------------------------------------------------------------


 

4.2          Termination of Option

 

The Option shall terminate upon the earlier of the expiration of a period of (i)
ten years from the date of grant of the Option, as set forth in Section 1 above,
or (ii) one month from the date of the Optionee’s termination of employment with
the Corporation or a subsidiary; provided, however, that if such termination of
employment falls within the scope of one of the provisions of the Plan providing
for an extended exercise period in excess of one month, the Option shall
terminate upon the expiration of the extended period, as specified in such
provision, after the Optionee’s termination of employment with the Corporation
or a subsidiary within which the Option is exercisable.

 

4.3          Limitations on Exercise of Option

 

Notwithstanding the foregoing Subsections, in no event may the Option be
exercised, in whole or in part, after ten years following the date upon which
the Option is granted, as set forth in Section 4.2 above, or after the
occurrence of an event which results in termination of the Option under the
Plan.  In no event may the Option be exercised for a fractional share.

 

4.4          Method of Exercise of Option

 

Cash Exercise (to exercise and retain the Shares):  Subject to the terms and
conditions of this Option Agreement, the Option may be exercised by delivering
written notice of exercise to the Corporation, at its principal office,
addressed to the attention of TSA’s Stock Plan Administrator, or to the
agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised, and shall be
accompanied by payment in full of the Exercise Price of the shares for which the
Option is being exercised.  Payment of the Exercise Price for the shares of
Stock purchased pursuant to the exercise of the Option shall be made either in
cash or by check payable to the order of the Corporation.  If the person
exercising the Option is not the Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option.  An attempt to exercise the Option granted hereunder other than as set
forth above shall be invalid and of no force and effect.  Promptly after
exercise of the Option as provided for above, the Corporation shall deliver to
the person exercising the Option a certificate or certificates for the shares of
Stock being purchased.

 

Same Day Sale Exercise (to exercise and immediately sell the Shares): Subject to
the terms and conditions of this Option Agreement, the Option may be exercised
by delivering written notice of exercise to the agent/broker designated by the
Corporation, which notice shall specify the number of shares for which the
Option is being exercised. The agent/broker shall request issuance of the shares
and immediately and concurrently sell the Shares on your behalf.  Payment of the
Exercise Price for the shares of Stock purchased pursuant to the exercise of the
Option, as well as any brokerage fees, transfer fees, and all applicable taxes
due on the Option exercise, shall be deducted from the proceeds of the sale of
the Shares.  If the person exercising the Option is not the Optionee, such
person shall also deliver with the notice of exercise appropriate proof of his

 

3

--------------------------------------------------------------------------------


 

or her right to exercise the Option.  Promptly after exercise of the Option as
provided for above, the agent/broker shall deliver to the person exercising the
Option the net proceeds from the sale of the shares of Stock being exercised and
sold.

 

An attempt to exercise the Option granted hereunder other than as set forth
above shall be invalid and of no force and effect.

 

4.5          Parachute Limitations

 

Notwithstanding any other provision of this Option Agreement or the Plan or any
other agreement, contract or understanding heretofore or hereafter entered into
by the Optionee with the Corporation (or any subsidiary or affiliate thereof),
except an agreement, contract or understanding hereafter entered into that
expressly modifies or excludes application of this Subsection (the “Other
Agreements”), and notwithstanding any formal or informal plan or other
arrangements heretofore or hereafter adopted by the Corporation (or any such
subsidiary or affiliate) for the direct or indirect compensation of the Optionee
(including groups or classes of participants or beneficiaries of which the
Optionee is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Optionee (an “Other Benefit Plan”),
the Optionee shall not have any right to exercise an Option or receive any
payment or other benefit under this Option Agreement, any Other Agreement, or
any Other Benefit Plan if such right to exercise, payment or benefit, taking
into account all other rights, payments or benefits to or for the Optionee under
this Option Agreement, all Other Agreements and all Other Benefit Plans, would
cause any right, payment or benefit to the Optionee under this Option Agreement
to be considered a “parachute payment” within the meaning of Section 280G(b)(2)
of the Internal Revenue Code as then in effect (a “Parachute Payment”).  In the
event that the receipt of any such right to exercise or any other payment or
benefit under this Option Agreement, any Other Agreement or any Other Benefit
Plan would cause the Optionee to be considered to have received a Parachute
Payment under this Agreement, then the Optionee shall have the right, in the
Optionee’s sole discretion, to designate those rights, payments or benefits
under this Option Agreement, any Other Agreements, and/or any Other Benefit
Plans, which should be reduced or eliminated so as to avoid having the right,
payment or benefit to the Optionee under this Option Agreement be deemed to be a
Parachute Payment.

 

5.             TRANSFERABILITY OF OPTIONS

 

During the lifetime of an Optionee, only such Optionee (or, in the event of
legal incapacity or incompetency, the Optionee’s guardian or legal
representative) may exercise the Option.  No Option shall be assignable or
transferable by the Optionee to whom it is granted, other than by will or the
laws of descent and distribution.

 

6.             RIGHTS AS STOCKHOLDER

 

Neither the Optionee nor any executor, administrator, distributee or legatee of
the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the

 

4

--------------------------------------------------------------------------------


 

Corporation in respect of any shares of Stock issuable hereunder unless and
until such shares have been fully paid and certificates representing such shares
have been endorsed, transferred and delivered, and the name of the Optionee (or
of such personal representative, administrator, distributee or legatee of the
Optionee’s estate) has been entered as the stockholder or record on the books of
the Corporation.

 

7.             WITHHOLDING OF TAXES

 

The parties hereto recognize that the Corporation or a subsidiary may be
obligated to withhold federal and local income taxes and Social Security taxes
to the extent that the Optionee realizes ordinary income in connection with the
exercise of the Option or in connection with a disposition of any shares of
Stock acquired by exercise of the Option. The Optionee agrees that the
Corporation or a subsidiary may withhold amounts needed to cover such taxes from
payments otherwise due and owing to the Optionee, and also agrees that upon
demand the Optionee will promptly pay to the Corporation or a subsidiary having
such obligation any additional amounts as may be necessary to satisfy such
withholding tax obligation.  Such payment shall be made in cash or by check
payable to the order of the Corporation or a subsidiary.

 

8.             DISCLAIMER OF RIGHTS

 

No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Corporation or any subsidiary, or to
interfere in any way with the right and authority of the Corporation or any
subsidiary either to increase or decrease the compensation of the Optionee at
any time, or to terminate any employment or other relationship between the
Optionee and the Corporation or any subsidiary.

 

9.             INTERPRETATION OF THIS OPTION AGREEMENT

 

This Option shall not constitute an incentive stock option within the meaning of
Section 422 of the Code.  All decisions and interpretations made by the Board or
the Stock Option Committee thereof with regard to any question arising under the
Plan or this Option Agreement shall be binding and conclusive on the Corporation
and the Optionee and any other person entitled to exercise the Option as
provided for herein.

 

10.          GOVERNING LAW

 

This Option Agreement shall be governed by the laws of the State of Delaware
(but not including the choice of law rules thereof).

 

5

--------------------------------------------------------------------------------


 

11.          BINDING EFFECT

 

Subject to all restrictions provided for in this Option Agreement, the Plan, and
by applicable law relating to assignment and transfer of this Option Agreement
and the option provided for herein, this Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 

12.          NOTICE

 

Any notice hereunder by the Optionee to the Corporation shall be in writing and
shall be deemed duly given if mailed or delivered to the Corporation at its
principal office, addressed to the attention of the President or if so mailed or
delivered to such other address as the Corporation may hereafter designate by
notice to the Optionee.  Any notice hereunder by the Corporation to the Optionee
shall be in writing and shall be deemed duly given if mailed or delivered to the
Optionee at the address specified below by the Optionee for such purpose, or if
so mailed or delivered to such other address as the Optionee may hereafter
designate by written notice given to the Corporation.

 

13.          ENTIRE AGREEMENT

 

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.  Neither this Option
Agreement nor any term hereof may be amended, waived, discharged or terminated
except by a written instrument signed by the Corporation and the Optionee;
provided, however, that the Corporation unilaterally may waive any provision
hereof in writing to the extent that such waiver does not adversely affect the
interests of the Optionee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement,
or caused this Option Agreement to be duly executed on their behalf, as of the
day and year first above written.

 

 

Transaction Systems Architects, Inc.

OPTIONEE:

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

ADDRESS FOR NOTICE TO OPTIONEE:

 

 

 

 

 

 

 

Number

Street

Apt.

 

#

 

 

 

NUMBER OF SHARES UNDERLYING

 

 

OPTIONS TO BE PURCHASED

City

State

Zip Code

(MAXIMUM SHARES)

 

 

 

 

 

 

 

 

$

 

 

 

 

OPTION PURCHASE PRICE

 

 

(US$3.00 X UNDERLYING SHARES)

DESIGNATED BENEFICIARY:

 

 

 

 

 

 


 


PLEASE PRINT LAST NAME, FIRST NAME MI


 


 


 


 


 


 

 

Beneficiary’s Street Address

 

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

 

Beneficiary’s Social Security Number

 

 

I understand that in the event of my death, the above named beneficiary will
have control of any unexercised options remaining in my account at that time. 
If no beneficiary is designated or if the named beneficiary does not survive me,
the options will become part of my estate.  This beneficiary designation does
NOT apply to stock acquired by the exercise of options prior to my death.

 

 

 

 

 

SIGNATURE

DATE

 

 

1997 Management Stock Option Plan

 

Number

US$

 

 

 

Grant Date

 

7

--------------------------------------------------------------------------------